Citation Nr: 0206818	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  98-21 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative disc disease, currently evaluated as 
40 percent disabling.

2.  Entitlement to an increased evaluation for duodenal ulcer 
with irritable colon, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from August 1956 to July 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 40 percent 
evaluation for lumbosacral strain with degenerative disc 
disease and continued the 10 percent evaluation for duodenal 
ulcer with irritable colon.  In May 2000, the RO granted a 
30 percent evaluation for duodenal ulcer with irritable 
colon.  The veteran has not stated that he is satisfied with 
the grant of the 30 percent evaluation, and thus the appeal 
continues.

In August 2000, the Board denied an evaluation in excess of 
40 percent for lumbosacral strain with degenerative disc 
disease and an evaluation in excess of 30 percent for 
duodenal ulcer with irritable colon.  

The veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (the Court).  In March 2001, 
the Secretary filed a motion to vacate the August 2000 Board 
decision and remand it for compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The veteran did not oppose 
the motion.  The Court granted the motion in May 2001, and 
the case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  Lumbosacral strain with degenerative disc disease is 
manifested by no more than severe functional impairment.  

3.  Duodenal ulcer with irritable colon is manifested by no 
more than moderate symptoms.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for lumbosacral strain with degenerative disc disease 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5293 (2001).

2.  The schedular criteria for an evaluation in excess of 30 
percent for duodenal ulcer with irritable colon have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.114, Diagnostic Code 7305 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the September 1997 and May 2000 decisions on 
appeal, the October 1998 statement of the case, and the 
February 2000 and May 2000 supplemental statements of the 
case, the RO informed the veteran of the evidence necessary 
to establish higher evaluations for lumbosacral strain with 
degenerative disc disease and duodenal ulcer with irritable 
colon.  In the October 1998 statement of the case, the RO 
also included the pertinent regulations that applied to the 
veteran's claims for increased evaluations for his service-
connected disabilities.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative, the Tennessee Department of Veterans' 
Affairs.  These determinations were not returned by the 
United States Postal Service as undeliverable, and thus the 
veteran and his representative are presumed to have received 
these notifications.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).

Additionally, the veteran stated he had undergone an 
operation on his back at a private facility in 1996.  The 
record reflects that the RO obtained those records, and they 
have been associated with the claims file.  Additionally, the 
veteran reported having received treatment at the VA 
facility, which records have been associated with the claims 
file.  The veteran has not alleged that there are any 
additional medical records related to treatment for his 
service-connected disabilities that have not been associated 
with the claims file.  Finally, in accordance with its duty 
to assist, the RO had the veteran undergo VA examinations 
related to his claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

A.  Lumbosacral strain with degenerative disc disease

Under Diagnostic Code 5292, an evaluation of 10 percent is 
warranted when limitation of motion of the lumbar spine is 
slight; 20 percent when limitation of motion is moderate, and 
40 percent when limitation of motion is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2001).

Under Diagnostic Code 5293, mild intervertebral disc syndrome 
warrants a 10 percent evaluation, moderate intervertebral 
disc syndrome with recurring attacks warrants a 20 percent 
evaluation, evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  Evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent rating.  Id.  

Under Diagnostic Code 5295, lumbosacral strain is assigned a 
noncompensable evaluation when there are slight, subjective 
symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).  A 10 percent evaluation is warranted when it is 
manifested by characteristic pain on motion.  Id.  A 20 
percent evaluation is warranted if there is muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in a standing position.  Id.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of the joint space.  Id.  

A review of the record reveals that the veteran filed his 
claim for an increased rating for the service-connected 
lumbosacral strain in February 1997, at which time he 
indicated that he was entitled to increased compensation, as 
he had had surgery on his back in December 1996.  Copies of 
the medical records reflecting the December 1996 private 
surgery were obtained and associated with the files.  This 
evidence reveals that, in December 1996, due to a four-month 
history of flare-ups of his lower back condition, which was 
manifested by pain radiating down the right leg, the veteran 
underwent a microscopic hemilaminectomy of L4, with extensive 
medial facetectomy of L4-5 on the right, with foraminotomy of 
the L4 root, and diskectomy of L4-5 on the right, with a pre 
and post-operative diagnosis of herniated nucleus pulposus 
L4-5, with foraminal rupture on the right.  A day after the 
operation, it was noted that the veteran had had immediate 
relief of his radicular pain, and that "[h]is leg was normal 
in strength."

In June 1997, the veteran underwent a VA spine medical 
examination, the report of which is of record.  According to 
this report, the veteran complained of intermittent low back 
pain dating back to an inservice back injury.  The pain 
gradually had worsened both in frequency and in duration over 
the years, and it had developed into radicular type of pain 
in 1988, with consistent numbness and tingling in the right 
lower extremity.  In 1996, a large disk herniation was 
discovered at L4-5, and he underwent laminectomy in December 
of that year.  Since the time of the surgery, he had 
continued to recover well and, while his pain was still 
present, it was much improved.  The veteran was able to walk 
on uneven surfaces, and to ascend and descend stairs, and he 
indicated that he was now able to sleep through the night.  
He did complain of numbness in both legs when required to 
maintain a position for any length of time, such as driving 
long distances, or having to sit for prolonged periods of 
time, as well as when walking either up or down inclines.  
The knees and lower extremities had never given way due to 
weakness, and he had not noted any decrease or change in the 
size of his thighs or calves, nor did he have any complaints 
related to claudication.

The above report also reveals that, on examination, the 
veteran was in no acute distress, and he did not have any 
orthotic devices such as a cane, walker, or wheelchair.  The 
thoracic, lumbar, and sacral spines were normal in 
appearance, without kyphosis or scoliosis.  Lumbar lordosis 
appeared to be normal.  The laminectomy scar over the area of 
L4-5 was well healed, non-tender and non-adherent to the 
underlying structures.  There was no apparent spasm of the 
paravertebral musculature in this area.  Forward flexion of 
the lumbar spine was "only minimally limited" to 80 
degrees, while hyperextension was accomplished to 30 degrees, 
lateral flexion to 40 degrees, bilaterally, and rotation to 
35 degrees, also bilaterally.  The veteran was able to 
perform these maneuvers without discomfort, and the examiner 
noted that flexion maneuver was more limited by the veteran's 
fear of not being able to regain an upright position, but, 
again, there was no evidence of pain or discomfort with the 
maneuvers.  Straight leg raising was negative, bilaterally, 
and the flexion, abduction and adduction of the hips was, 
according to the examiner, also normal.

In the above report, the examiner further noted that the 
examination of the veteran's musculoskeletal system revealed 
muscles that had normal tone and bulk, with no focal atrophy 
or fasciculations present.  The veteran's calves were equal 
in size, the muscle strength of both upper and lower 
extremities was completely normal, bilaterally, distal 
pulsations were intact, distal sensory examination was 
normal, with good sensation to light touch and pinprick, and 
vibratory senses and positions senses were intact.  The 
veteran had excellent standing balance, and was able to do a 
one-foot stand, heel walk, and toe walk.  Romberg was normal, 
deep tendon reflexes were "II+" and symmetrical, and the 
gait was mildly antalgic, but this was due to "pain in the 
knees and not because of lower back pain or spinal 
deformity."  X-rays of the lumbosacral spine revealed 
extensive spine degenerative joint disease, as well as 
narrowing of the L5-S1 joint space.  The diagnoses were 
listed as post traumatic arthritis of the lower lumbar sacral 
spine, and status post lumbar laminectomy, December 1996, 
with the "subject ... now improved."  Additionally, the 
examiner included the following comment:

FUNCTIONAL STATEMENT:  [The veteran] ... 
sustained an injury to his lower lumbar 
sacral spine in 1967.  He underwent 
operative correction of a herniated 
nucleus pulposus in late 1996 which has 
substantially relieved his subjective 
symptoms.  He is now much improved and 
relates that his discomfort, in his lower 
lumbar sacral spine, does not interfere 
with his activities of daily living.  He 
does however, have diffuse 
osteoarthritis.  The [veteran] is 
currently unemployed and has been since 
1981. ...

VA x-rays obtained in June 1997 were, as noted above, 
interpreted as warranting impressions of (1) narrowing of the 
L5-S1 interspace; (2) degenerative interarticular joint 
disease; (3) osteophytic lipping; and (4) remainder of the 
study being within normal limits as visualized.

The veteran was re-examined by VA in February 1998, and the 
report of this second, most recent VA spine medical 
examination, is of record, too.  This report reveals a 
history similar to the one described above, with identical 
complaints, this time including bowel and bladder 
incontinence since the 1996 surgery.  On examination, there 
were no muscle spasms noted, and the veteran had no 
discomfort to straight leg raising at 60 degrees, when lying 
in the supine position.  There were no paresthesias noted, 
which the examiner explained as no vibratory or sensory 
deficits on examination, or during any of the lumbar spine 
maneuvers.  The ranges of motion were as follows:  flexion to 
50 degrees, extension to 30 degrees, lateral flexion to 35 
degrees, bilaterally, and rotation, to 35 degrees, also 
bilaterally.  There were no postural abnormalities or fixed 
deformities noted, and the examiner again indicated that 
there were no muscle spasms noted during the examination, as 
well as no neurological deficits.  The veteran did have 
"1+" deep tendon reflexes, bilaterally, and the examiner 
noted that x-rays revealed disc space narrowing at L4-5, with 
the remaining discs being well maintained.  Additionally, he 
noted that there were some marginal osteophytes noted at 
multiple levels, as well as partial sacralization of the L5 
vertebra.  The diagnoses were listed as status post 
diskectomy L4-5, December 1996, with current plain films 
revealing the expected narrowing at L4-5, as well as partial 
sacralization of L5.  Additionally, the examiner included the 
following comment:

A review of the ... worksheet [of the June 
1997 VA medical examination] does not 
reveal any changes or new findings, for 
this exam.  As [the veteran] stated, 
during the interview, he has done much 
better since the surgery, [in] that he 
has certainly less pain than he did prior 
to the discectomy.  It is to be noted; 
however, that by his history, he has 
experienced loss of bowel and bladder 
control, which he attributes as a result 
of the discectomy.  Also of note is that 
[the veteran] does have some limited 
range of motion, especially with flexion; 
however, again, during the examination, 
there was no significant low back 
pain/discomfort, during any of the 
maneuvers.  There was a question as to 
whether there was a functional loss, due 
to pain.  Since his surgery, that has 
become less of an issue.

The report of the February 1998 VA x-rays reveals an 
impression of degenerative disc disease at L4-5, with disc 
space narrowing, and partial sacralization of the 5th lumbar 
vertebra, with a prominent transverse process on the right.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 40 percent for lumbosacral strain 
with degenerative disc disease.  The reasons follow.

As shown above, the medical evidence in the claims files 
reveals that there is extensive degenerative joint disease in 
the veteran's lumbosacral spine, as well as narrowing of the 
L5-S1 joint space, and that these physical abnormalities 
currently produce some degree of pain and limited motion in 
the veteran's lumbosacral spine.  This functional impairment 
is, however, appropriately accounted for by the 40 percent 
rating that the RO has assigned in this case, a rating that, 
as explained earlier in this decision, recognizes the 
manifestation of severe lumbosacral strain, severe 
intervertebral disc syndrome, and severe limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295.  In fact, the veteran is at the maximum evaluation 
under Diagnostic Codes 5292 and 5295.  Thus, an increased 
evaluation under these Diagnostic Codes is not available.  
See id.  More importantly, there is no competent evidence in 
the files demonstrating that the veteran currently suffers 
from a pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief; 
any type or degree of ankylosis, or bony fixation.  Thus, the 
Board finds that no more than a 40 percent evaluation is 
warranted.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) in 
determining whether an increased evaluation is warranted.  An 
increased evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See id. (discussing 38 C.F.R. §§ 4.40, 4.45).  
When examined in July 1997, the examiner stated that the 
veteran's limitation of motion was only minimally limited but 
that the veteran would most likely not be able to go back to 
his job of being an aircraft maintenance person.  He stated 
that the veteran was much improved from the 1996 surgery so 
that his low back did not interfere with his activities of 
daily living.  In the February 1998 examination report, the 
examiner noted that the veteran reported less pain after the 
1996 surgery and that functional loss had become less of an 
issue.  The Board finds that such findings warrant no more 
than a 40 percent evaluation.  The veteran's current 
40 percent evaluation contemplates severe limitation of 
motion, severe lumbosacral strain, and severe intervertebral 
disc syndrome.  See id.

The veteran is competent to report his symptoms; however, to 
the extent that the veteran has asserted that his service-
connected disability warrants an evaluation in excess of 
40 percent, the medical findings do not support his 
contention.  The veteran stated that the VA examiners's 
findings were not accurate.  The Board does not have any 
basis to question the findings of the VA examiners.  Each 
examiner made detailed findings as to the veteran's lumbar 
spine, which findings are similar.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements, even 
if sworn, in support of a claim for monetary benefits.  Even 
accepting the veteran's statements as true, an evaluation in 
excess of 40 percent is not warranted.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

B.  Duodenal ulcer with irritable colon

A mild irritable colon syndrome disorder, with disturbances 
of bowel function and occasional episodes of abdominal 
distress warrants a noncompensable evaluation.  38 C.F.R. 
§ 4.114, Diagnostic Code 7319 (2001).  A moderate disability 
with frequent episodes of bowel disturbance and abdominal 
distress warrants a 10 percent evaluation.  Id.  A severe 
disability, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress, 
warrants a 30 percent evaluation.  Id.

A moderate duodenal ulcer with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations warrants 
a 20 percent evaluation.  38 C.F.R. § 4.114, Diagnostic Code 
7305 (2001).  A moderately severe duodenal ulcer, which is 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year warrants a 40 percent evaluation.  Id.  A severe 
duodenal ulcer with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health warrants a 
60 percent evaluation.  Id.  

According to the report of a June 1997 VA stomach medical 
examination, the veteran gave a history of duodenal ulcers, 
with epigastric pain and discomfort, during service, but 
denied a history of melena, nausea, vomiting, weight gain or 
weight loss.  The veteran indicated that he had never 
received any transfusions, and had never required 
hospitalization for any abdominal complaints.  He also denied 
a history of esophagogastroduodenoscopy, and said that he had 
never had a colonoscopy.  He further denied treatment for 
"Helicobacter pylori" in the past, and reported no current 
complaints related to epigastric pain.  He denied any 
epigastric pain or abdominal discomfort awakening him from 
sleep at night, and stated that his only surgical 
intervention was an appendectomy as a child.  He also denied 
any history of bowel obstruction or partial bowel 
obstruction, as well as any sequelae as a result of his 
appendectomy.

According to the above report, the veteran indicated that he 
took Tagamet for a period of time after his first diagnosis 
of duodenal ulcers, but added that he currently took no 
medication for treatment of said condition, and that he did 
not use over-the-counter antacids.  It was noted, however, 
that he did have a history compatible with irritable bowel 
syndrome, as he found that he had frequent loose stools when 
he ate meals, primarily high-fat meats.  He said that he 
occasionally would develop lower abdominal cramping pain and 
tenesmus, which was completely relieved by bowel movement.  
After an episode such as this, he would then have four to 
five loose stools within the ensuring 24-hour period, but the 
symptoms never lasted longer than one day.  Instead, they 
occurred intermittently and sporadically, and were associated 
with periods of high stress.  Again, he denied any melenic 
stools, as well as having passed any bright red blood per his 
rectum.  He denied also a history of weight loss, said that 
there had been no change in his appetite, and that the 
symptoms had been present over many years without change.

The above report further reveals that, on examination, the 
veteran was noted to be well developed, well nourished, and 
non-obese.  His abdomen was flat, soft, non-tender, and the 
appendectomy scar was well healed, non-tender and non-
adherent.  There were normal active bowel sounds in all 
quadrants, and there was no pain or tenderness to either 
light or deep palpation.  The liver's border was smooth and 
non-tender, the kidney and spleen were not palpable, and 
there were no masses, bruits, or inguinal hernias present.  
On rectal examination, there were no hemorrhoidal tags, the 
sphincter tone was good, and there was normal stool in the 
rectal vault, which was "Guaiac negative."  All clinical 
and diagnostic studies were interpreted as "completely 
normal," with the only exception of an incidental, but 
significant, finding on the upper gastrointestinal series of 
degenerative changes in the lumbar spine, a few colon 
diverticula, and the possibility of slight residual scarring 
in the duodenal bulb.  The diagnoses were listed as history 
of duodenal ulcer disease many years ago, currently well 
controlled with no evidence of active disease, and irritable 
bowel syndrome, without change over many years.  
Additionally, the examiner included in his report the 
following comment:

FUNCTIONAL STATEMENT:  [The veteran] does 
have a distant past history of duodenal 
ulcers which would be compatible with the 
radiographic finding of old scarring; 
however, there is no evidence of 
recurrent disease.  He has no current 
symptoms related to this.  It does not 
represent any functional interference 
with his activities of daily living or 
his socialization.  His irritable bowel 
syndrome is viewed as not being a problem 
by the subject.  He watches his dietary 
intake, and other than that, it poses no 
functional interference with his living.  
...

The report of a June 1997 VA barium study of the veteran's 
esophagus reveals an impression of unremarkable progression 
of the barium contrast material through the esophagus in to 
the stomach, while the report of a June 1997 VA barium study 
of his upper gastrointestinal tract and mesenteric small 
bowel area reveals impressions of (1) incidental 
demonstration of degenerative change of the lumbar spine; (2) 
presumed colon diverticula; and (3) possible slight residual 
scarring in the duodenal bulb, otherwise unremarkable 
radiographic findings.

According to the report of the January 1999 VA anus/rectum 
medical examination to which brief reference was made earlier 
in this decision, the veteran claimed bowel and bladder 
incontinence due to his 1996 diskectomy, occurring up to six 
times per week.  The stool was brown, with no blood, 
sometimes solid, and sometimes semi-solid or liquid.  The 
veteran also reported chronic constipation, alternating with 
diarrhea, for many years approximately since the early 
1970's.  The incontinence problem, according to the veteran, 
was getting worse gradually, and he indicated that he had had 
this problem for about ten years, and that, for the last 
three years, the problem included difficulty controlling 
urine, especially in the morning.  The veteran also 
complained of daily vague abdominal cramps, with the abdomen 
hurting a lot.

The above report also reveals that, on examination, the 
veteran was noted to be a well built, well nourished 
individual in no distress.  The general examination was 
unremarkable, but the abdominal examination showed a somewhat 
obese abdomen, with an old appendectomy scar in the right 
lower abdomen.  The rest of the abdomen was unremarkable, and 
the liver was about two "fingerbreadths" below the costal 
margin, and was somewhat firm, not nodular or tender.  There 
were no peritoneal signs or other masses.  Examination of the 
rectal area revealed clearly dark, brown staining of the 
perianal region with stool, and probably slightly diminished 
sphincter tone, and what appeared to be some induration of 
the perianal region, but with no masses or blood on the 
examining finger.  Stool was filling the rectum, and it was 
soft, semi-solid and "hemoccult negative."  The pertinent 
assessment was listed as a veteran having chronic urgency, 
with irritable bowel like symptoms and intermittent 
incontinence of stool, but with no overt major physical 
findings except evidence of incontinence.  The examiner also 
noted that the veteran would be scheduled for colonic work-
up, including a flexible sigmoidoscopy that was scheduled for 
February 1999, to have a polyp removed from the colon.  The 
reports of these additional studies are not in the file, but 
the Board finds it unnecessary to remand this matter to 
secure such additional evidence, as it is clear that any such 
evidence, including, in fact, most of the contents of the 
report of the January 1999 VA anus/rectum medical 
examination, refers to symptomatology of a medical condition 
(essentially, a genitourinary dysfunction) that is not 
service connected and that appears to be secondary to the 
surgery that the veteran underwent in December 1996 at a 
private medical facility.

As shown above, the maximum rating for an irritable bowel 
syndrome has been assigned in the present case, on account of 
the RO's conclusion, evidently based on resolution of 
reasonable doubt in favor of the veteran, to the effect that 
the veteran's problems with an irritable bowel syndrome are 
severe in nature, and the veteran has more recently been 
found to suffer from bladder/bowel incontinence, but this is 
not a service-connected condition.  The duodenal ulcer, which 
is service connected, however, is shown to be presently 
inactive, with "no current symptoms," which leads the Board 
to find that it is not shown that the service-connected 
duodenal ulcer, with irritable colon, is currently manifested 
by at least moderately severe symptomatology.  Thus, the 
Board finds that the preponderance of the evidence is against 
a finding that the service-connected duodenal ulcer with 
irritable colon is any more than 30 percent disabling.

The veteran is competent to report his symptoms.  To the 
extent that he asserted that the service-connected duodenal 
ulcer with irritable colon warranted more than a 10 percent 
evaluation, he was correct, and the RO granted a 30 percent 
evaluation.  However, to the extent that the veteran asserts 
that he warrants more than a 30 percent evaluation, the 
medical findings do not substantiate his allegation.  The 
Board attaches far greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements, even if sworn, in support of a claim 
for monetary benefits.  As stated above, the evidence does 
not support an evaluation in excess of 30 percent for 
duodenal ulcer with irritable colon.  The preponderance of 
the evidence is against his claim, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.

C.  Extraschedular consideration

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with degenerative disc disease is denied.

Entitlement to an evaluation in excess of 30 percent for 
duodenal ulcer with irritable colon is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

